Case 2:20-cv-07159-SB Document 21-5 Filed 10/23/20 Page 1 of 6 Page ID #:206




                    EXHIBIT E
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-5 08/16/17
                      Doc 38 Filed   Filed 10/23/20  Page
                                               Entered    2 of 616:13:12
                                                       08/16/17  Page ID #:207
                                                                          Desc
                        Main Document     Page 1 of 5
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-5 08/16/17
                      Doc 38 Filed   Filed 10/23/20  Page
                                               Entered    3 of 616:13:12
                                                       08/16/17  Page ID #:208
                                                                          Desc
                        Main Document     Page 2 of 5
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-5 08/16/17
                      Doc 38 Filed   Filed 10/23/20  Page
                                               Entered    4 of 616:13:12
                                                       08/16/17  Page ID #:209
                                                                          Desc
                        Main Document     Page 3 of 5
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-5 08/16/17
                      Doc 38 Filed   Filed 10/23/20  Page
                                               Entered    5 of 616:13:12
                                                       08/16/17  Page ID #:210
                                                                          Desc
                        Main Document     Page 4 of 5
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-5 08/16/17
                      Doc 38 Filed   Filed 10/23/20  Page
                                               Entered    6 of 616:13:12
                                                       08/16/17  Page ID #:211
                                                                          Desc
                        Main Document     Page 5 of 5
